Case 3:18-cr-00356-S Document 289 Filed 06/18/21 Page1of2 PagelD 4420

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
v. CRIMINAL ACTION NO. 3:18-CR-356-S
THOMAS D. SELGAS (01)
JOHN O. GREEN (03) §

ORDER

 

This Order addresses Defendant Thomas D. Selgas’s Motion for Reconsideration of Order
Denying Rule 33 Motion for New Trial [ECF No. 274]. Having reviewed and considered the
Motion, the documents filed in support thereof, the Government’s Response [ECF No. 288], and
the pertinent filings, transcripts, and evidence filed and presented in this case, the Court DENIES
the Motion.

Motions for reconsideration “are nowhere explicitly authorized in the Federal Rules of
Criminal Procedure,” but they “are a recognized legitimate procedural device.” United States v.
Lewis 921 F.2d 563, 564 (Sth Cir, 1991) (citing United States v. Cook, 670 F.2d 46, 48 (Sth Cir.
1982)); see also United States v. Brewer, 60 F.3d 1142, 1143 (Sth Cir. 1995) (noting that motions
for reconsideration in the criminal context are “judicial creation[s] not derived from statutes or
rules”); United States v. Scott, 524 F.2d 465, 467 (Sth Cir. 1975) (noting that district courts have
“continuing jurisdiction” over criminal cases and are “free to reconsider [their] own earlier
decision[s]”). Such motions typically “serve the narrow purpose of allowing a party to correct
manifest errors of law or fact or to present newly discovered evidence.” United States v. Salinas,
665 F. Supp. 2d 717, 720 (W.D. Tex. 2009) (cleaned up) (quoting Waltman v. Int’l Paper Co., 875
F.2d 468, 473 (5th Cir. 1989)); see also United States v. Fisher, No, 3:02-CR-172-D, 2009 WL

10702910, at *1 (N.D. Tex. Feb. 24, 2009) (noting motions for reconsideration may be granted in

 

 

 
Case 3:18-cr-00356-S Document 289 Filed 06/18/21 Page 2of2 PagelD 4421

acriminal case if the moving party shows: “(1) an intervening change in the controlling law; (2) the
availability of new evidence which was not available when the court issued its order; or (3) the
need to correct a clear error of law or fact or to prevent a manifest injustice”). Courts undertaking
such analysis have noted the “high burden of proof on the party secking reconsideration” so as to
“discourage litigants from making repetitive arguments on issues that have already been
considered by the court.” /d. (cleaned up); see also United States v. Olis, Nos. H-07-3295 & H-
03-217-01, 2008 WL 5046342, at *31 (S.D. Tex. 2008) (noting the “high burden” is also “to ensure
finality” and “to prevent the practice of a losing party examining a decision and then plugging the
gaps of the lost motion with additional matters”).

For the reasons previously stated in the Court’s April 21, 2020 Memorandum Opinion and
Order [ECF No. 230], the Court denies the Motion for Reconsideration.' The Court finds that the
interests of justice do not so require the Court to vacate the judgment and grant a new trial. See
FED. R. Cv. P. 33(a).

SO ORDERED.

SIGNED June 18, 2021.

 

Lith

KAREN GREN SCHOLE
UNITED STATES DISTRICT JUDGE

 

' The Court notes that Defendant asserts in the Motion an allegation of ineffective assistance of counsel, which he did
not raise in his initial Rule 33 motion [see ECF No. 213]. Defendant provides no explanation for not raising this
argument earlier. See United States v. Prince, Nos. 4:09-CR-161 & 4:10-CR-47, 2012 WL 12904091, at *1 (E.D.
Tex. Feb. 21, 2012) (denying de facte motion for reconsideration where the facts and evidence “could have been
offered in Defendant’s prior motions, but were not” and where there was no showing “that any of th{e] arguments or
facts [we]re newly discovered”). Nevertheless, the Court finds that Defendant’s arguments in this regard do not
persuade the Court that it erred in denying his initial Rule 33 motion.

 

 
